Citation Nr: 0033684	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1985 to November 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  November 1998 rating action by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In his March 1999 substantive appeal, on VA Form 9, the 
veteran indicated that he wanted a Board hearing at a local 
VA Office before a member of the Board (currently referred to 
a Veterans Law Judge).  The RO notified the veteran that this 
type of hearing, before a member of the Travel section of the 
Board, could be delayed due to the overwhelming number of 
outstanding requests for hearings before the Board members in 
Waco, Texas; and that other types of hearings were also 
available to the veteran if he did not want such a delay.  In 
an April 1999 response, the veteran indicated that he wanted 
a local hearing, before a Decision Review Officer at the RO.  
In October 1999, the veteran was notified that his local 
hearing was scheduled for November 10, 1999.  On November 9, 
1999, the veteran contacted VA, via telephone, and requested 
that he be scheduled for another VA orthopedic compensation 
and pension examination in lieu of his hearing that was 
scheduled for the next day.  The veteran was afforded the 
requested VA examination in January 2000.  The Board 
determines that the veteran's November 9, 1999 request for a 
VA examination in lieu of his personal hearing was, in 
effect, a withdrawal of his request for a personal hearing; 
and that VA has met it's obligation to fulfill the veteran's 
due process rights.  See 38 C.F.R. § 20.702(e) (2000)(a 
request for a hearing may be withdrawn by an appellant at any 
time before the date of the hearing.).  


FINDING OF FACT

The veteran's residuals of a right knee injury are manifested 
by mild degenerative arthritis resulting from an injury 
sustained in service; with normal active range of motion and 
slight limitation of motion on passive flexion, accompanied 
by mild to moderate pain, and no abnormality in the integrity 
of the anterior and posterior cruciate as well as the medial 
and lateral collateral ligaments.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1999 & Supp. 2000); 38 C.F.R. 
§§ 4.7. 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 
5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Schedule) and are intended 
to represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule to recognize actually painful, unstable, or mal-
aligned joints, due to healed injury, as at least minimally 
compensable.  38 C.F.R. §§ 4.45, 4.59 (2000); see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The facts of this case reveal that in a January 1987 rating 
decision, service connection was granted for residuals of a 
right knee injury, and a 10 percent rating was assigned under 
diagnostic code 5024.  This grant was based upon evidence 
showing that the veteran injured his right knee in service.  
Specifically, in July 1985, the veteran had a slight lateral, 
collateral, ligament strain of the right knee.  In April 
1986, the veteran injured his right knee while playing 
soccer.  In June 1986, the veteran was seen for follow-up 
purposes.  The veteran separated from service with severance 
pay by reason of post-traumatic patellofemoral pain of the 
right knee.  At the time of the Medical Board report in July 
1986, range of motion was from minus 5 degrees of extension 
to 135 degrees of flexion.  Duck walking caused pain in the 
anterior lateral aspect of the knee, and quadriceps 
inhibition test was markedly positive.  Radiographs of the 
right knee were said to be within normal limits.  A 
corresponding opinion revealed that there was no evidence on 
examination of any meniscal tear or other intra-articular 
pathology which was treatable by surgical means.  

In VA examination reports, with combined dates of December 
1991 and January 1992, it appears that the veteran complained 
of having sharp pain under his right knee cap, and pain, 
weakness and soreness in the knee.  In a January 7, 
1992 notation, the physician remarked the veteran's right 
knee was painful and ached upon walking, running or standing 
for lone periods of time.  Examination showed no redness, 
swelling, nor crepitus in the right knee.  Each knee flexed 
to 140 degrees.  It was noted that an orthopedic consultation 
had been scheduled because the examiner(s) could not find 
enough to justify any specific diagnosis of the right knee.  
In the diagnosis section, it was written "residuals of 
sprain right knee."  

In a January 15, 1992 VA examination report, an orthopedic 
surgeon stated the following as a review of, and diagnosis 
for, the veteran's musculoskeletal system:  

This young man has some synovitis palpable about the 
right knee, especially along the lateral joint line.  He 
has a positive Lachman test, with anterior-posterior 
instability at 30 degrees of flexion.  Normal varus-
valgus test.  There is no muscle atrophy above and below 
the knee as determined by circumferential measurements.  
There is normal muscle strength to manual testing.  He 
can do normal heel and toe walking, but he does limp 
favoring the right side.  Circulation is normal in the 
lower extremities.  Most important of all, he has a 
positive pivot shift.  That is, when the knee is flexed 
and extended, there is a subluxation of lateroantero 
instability with rotation of the tibia on the femur, 
indicative of an old tear of the lateral ligament 
structures and the anterior cruciate ligament.  There is 
a palpable, painful knot that is probably the torn stump 
of the anterior cruciate ligament, palpable just lateral 
and inferior to the patella.  

This young man has a definitely unstable knee due to an 
old poorly healed torn anterior lateral capsule and 
anterior cruciate ligament.  His present disability from 
this can probably be controlled with proper intensive 
physiotherapy and muscle development, possibly with some 
oral medication and injection of hydrocortisone.  The 
possibility of surgical repair of the ligament is not 
likely.  He will probably adjust to this with proper 
physiotherapy, but this is a definite impairment to any 
heavy physical labor or running or any athletic 
activity.  

The orthopedic surgeon also noted that routine anterior-
posterior and lateral x-rays showed only soft tissue 
swelling, and that there was normal bone structure.

In February 1992, the RO issued a confirmed rating decision, 
and the veteran was sent notice that there was no change in 
his disability rating.  

In July 1996, the veteran initiated a claim for an increased 
rating, and for service connection for the left ankle, which 
he claimed as a secondary residual to his right knee 
disability.  

An August 19, 1996 VA outpatient treatment record revealed 
that the veteran was seen for problems with his right knee.  
The veteran reported that his right knee gave way and popped 
out.  It was noted that the right knee had good range of 
motion and no swelling.  An August 19, 1996 VA x-ray of the 
right knee showed no evidence of bony or joint abnormalities.  

In December 1996, the veteran underwent a VA orthopedic 
examination for the joints.  Physical examination revealed 
that the veteran walked into the examination room without a 
limp.  There was no assistive or supportive device.  The 
examiner stated that there was no gross swelling or deformity 
on either knee.  The range of motion of the right knee was 
flexion of 125 degrees and extension of zero degrees.  X-rays 
of the right knee were reported negative for any bone 
abnormalities.  The diagnosis was old right knee injury.  In 
the remarks section, the examiner also noted that the 
veteran's right knee had never given way while working as a 
car mechanic or remodeling houses since his separation from 
the service in 1986, until July 1986 when he stated that he 
sustained his left ankle injury.  

In a January 1997 rating decision, the 10 percent rating was 
continued for the service-connected right knee disability, 
and secondary service connection was denied for the claimed 
left ankle disability.  This rating action was not appealed 
by the veteran.  

An August 18, 1997 VA outpatient treatment record revealed 
that the veteran was seen for complaints of right knee pain.  
It was noted that there was no swelling.  Range of motion was 
good.

On November 18, 1997, the veteran was seen at VA because his 
right knee still hurt.  It was noted that x-rays showed no 
evidence of osteoarthritis.  

On May 21, 1998, the veteran was seen at VA on an outpatient 
basis, and he reported that the right knee was painful, and 
that he used a brace.  The veteran reported that the right 
knee cause the left knee and ankle to be painful.  

In July 1998, the veteran initiated this claim for an 
increased rating for his service-connected right knee 
disability.  

An August 10, 1998 correspondence revealed that the Dallas VA 
had no medical records for the veteran.  

On November 10, 1998, the veteran underwent a VA examination 
for the joints.  It was noted that the veteran was currently 
unemployed because of the slowness of his business.  The 
veteran reported that he had had pain, on and off, in his 
right knee since he injured it in service.  The pain had been 
increasing over the last two years, especially pain with 
walking, prolonged standing, in cold weather, and with 
climbing.  He was no longer able to run.  Most of his current 
jobs had been related to climbing stairs, and he could not do 
that very fast.  The veteran reported that he had to walk 
very slowly because of the right knee pain, and that he took 
medication for the pain.  He noticed some swelling of the 
right knee joint after prolonged walking.  The veteran 
reported that he sprained his left ankle in the past due his 
right knee disorder.  He also reported that he fell and hurt 
his shoulder due to his right knee disorder.  

Physical examination revealed that the veteran did not limp 
when he entered the room.  Regarding the right knee joint, 
there was no swelling, and no signs of inflammation.  There 
was no deformity.  Range of motion was normal, according to 
the examiner.  Allen's and McMurray's tests were negative.  
X-rays of the right knee showed no evidence of boney or joint 
abnormalities.  The examiner's diagnosis was "unremarkable 
physical examination."  

In a November 25, 1998 rating decision, the RO continued the 
10 percent rating disability for the right knee.  It was 
noted that the 10 percent evaluation was assigned for painful 
or limited motion of a major joint or group of minor joints.  
The veteran was notified of the decision in December 1998.  
In January 1999, the veteran filed a notice of disagreement.  
In February 199 the RO issued a Statement of the Case.  The 
veteran thereafter perfected this appeal.  

On January 27, 2000, the veteran underwent another VA 
examination for the joints.  At that time, the veteran 
reported that his right knee gave way about one to two times 
per day, and that the same had resulted in several injuries 
for him.  The injuries included hurting his left ankle and 
sustaining a cut to his head.  The veteran reported that he 
had chronic pain in the right knee, which was present all of 
the time, and which was particularly worse during the 
evening.  The veteran treated his pain with massage and with 
medications.  His medication included ibuprofen tablets of 
600 milligrams, one tablet three times per day.  The veteran 
reported that he used a knee brace.  He did not use crutches.  
The veteran gave a history of swelling of the right knee 
approximately once per month.  The veteran treated the 
swelling with ice and elevation along with pain medications.  
The veteran reported that he worked as a construction worker.  
That work involved lifting.  The veteran said that he was 
unable to sustain his job because of his problems with the 
knee.  The veteran reported that he had sustained multiple 
falls while working.  At the present time, the veteran was 
unemployed.  

Physical examination of the right knee showed no obvious 
deformity.  The examiner reported that the knee was held in 
slightly flexed position of approximately five to ten 
degrees.  Passive flexion was possible up to 90 degrees with 
pain occurring at the last five degrees of movement.  Active 
flexion was possible to 140 degrees.  That was accompanied by 
mild to moderate amount of pain.  The examiner also noted 
that the veteran passively held the right knee in about ten 
degrees flexion.  Full extension was possible on active 
movement.  "This was not accompanied by any significant 
degree of pain.  Testing the integrity of the anterior and 
posterior cruciate as well as medial and lateral collateral 
ligaments showed no abnormality.  McMurray's test on the 
right knee was negative.  X-rays of the right knee showed 
evidence of mild degenerative arthritis.  The examiner's 
assessment of the examination was mild degenerative arthritis 
resulting from injury sustained while the veteran was in 
military service.   

The Board has reviewed the evidence in its entirety and 
determines that a rating higher than the already assigned 10 
percent evaluation for residuals of a right knee disability 
is not warranted at this time.  In addition to the general 
law and regulations set-forth above, the following rating 
criteria is specific to the veteran's right knee disability.  

The RO has rated the veteran's right knee disability under 
Diagnostic Code 5024, for tenosynovitis.  The diseases under 
diagnostic codes 5013 through 5024 will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, except gout which will be rated under 
diagnostic code 5002.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2000).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II (2000).

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

A 30 percent evaluation may be assigned for other impairment 
of either knee, including recurrent subluxation or lateral 
instability, which is severe.  When moderate, a 20 percent 
evaluation may be assigned.  When slight, a 10 percent 
evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).

In this case, the record shows that the veteran had 
essentially normal range of motion at the January 2000 VA 
examination.  That is, active range of motion was from zero 
degrees of extension to 140 degrees of flexion, which is 
normal, but passive flexion was limited to 90 degrees.  Both 
active and passive flexion were accompanied by pain.  Range 
of motion of the right knee was noted as normal at VA 
examination in November 1998, and was noted as being "good" 
at VA outpatient treatment evaluations in August 1997 and 
August 1996.  The only time limited range of motion has been 
shown is on VA examination in December 1996, when flexion was 
limited to 125 degrees and, again, some limitation of motion 
was shown on VA examination in January 2000, when passive 
flexion was limited to 90 degrees.  X-rays taken of the right 
knee in January 1992, August 1996, December 1996, and 
November 1997 did not show evidence of bony abnormality.  It 
was not until the most recent VA examination, in January 
2000, that mild degenerative arthritis was shown. 

The RO made it clear that the veteran's currently assigned 10 
percent disability rating is for painful or limited motion of 
a major joint or group.  As the veteran's disability is rated 
under limitation of the parts affected, and as there is 
essentially normal range of motion for the right knee, a 
higher rating for residuals of a right knee injury, 
classified as tenosynovitis, is not warranted.  See 38 C.F.R. 
§§ 4.7, 4.71a Diagnostic Code 5003, 5024, 5260, 5261.  

More specifically, the limited amount of motion shown on 
passive flexion at the January 2000 VA examination was not 
flexion limited to 30 degrees.  Therefore a 20 percent 
evaluation is not warranted under Diagnostic Code 5260.  In 
fact, flexion is not shown to be limited to 45 degrees in the 
veteran's case, which is the degree to which limitation is 
necessary for a 10 percent rating when strictly construed 
under the limitation of motion codes.  Id.  Rather, the 
veteran in this case has satisfactory evidence of painful 
motion, so he is compensated at 10 percent under the rule 
which allows for a rating of 10 percent for a major joint or 
group of minor joints affected by limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261.  
Therefore, the veteran is not entitled to an evaluation in 
excess of 10 percent for his right knee disability.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating.  See DeLuca, 8 
Vet. App. 202.  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this regard, the veteran has had 
consistent complaints of pain in the right knee since service 
separation.  However, the pathology objectively observed on 
VA examinations and treatment has consistently been that 
there is no deformity of the right knee, no swelling, and an 
"unremarkable" examination was even indicated in November 
1998.  Subjectively, the veteran reports that he needs 
medication for the pain, and at times uses a knee brace.  
But, overall, the record does not show pathological objective 
findings of additional functional impairment.  While the 
Board acknowledges the veteran's subjective complaints of 
pain in his right knee, the record indicates that functional 
impairment due to pain has already been considered by the RO 
in granting the presently assigned evaluation.  Further 
consideration of the veteran's complaints in this regard, 
without pathological findings of additional functional 
impairment, would therefore be duplicative.  

Also, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, is clearly 
appropriate in the veteran's case.  When applying 38 C.F.R. 
§ 4.59, the 10 percent rating already in effect provides for 
the indicated minimum compensable evaluation for the joint.  
See 38 C.F.R. § 4.59.

Under the provisions of VAOPGCPREC 23-97 (July 1, 1997) and 
9-98 (August 14, 1998), separate ratings may be granted under 
Diagnostic Codes 5257 and certain diagnostic codes used for 
the rating of arthritis.  A separate rating "must be based on 
additional disability," and where additional disability is 
shown, the General Counsel noted that a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and the opposite is also true.

In this case, the Board finds that a separate rating for the 
veteran's service-connected right knee disability under 5257 
is not warranted for these reasons.  Diagnostic Code 5024 is 
not necessarily contemplated in the General Counsel's 
analysis, as ratings based on x-ray findings for the criteria 
noted under Diagnostic Code 5003, will not be utilized in 
rating conditions listed under diagnostic codes 5013-5024, 
inclusive.  See 38 C.F.R. § 4.71a, Note (2), Diagnostic Code 
5003.  Furthermore, the current medical evidence fails to 
demonstrate the presence of recurrent instability or lateral 
subluxation of the right knee.  Objective evidence of 
instability of the knee was shown on orthopedic examination 
in January 1992, when the veteran was evaluated by VA for 
service connection.  The veteran in August 1996 subjectively 
complained of giving away and popping in the right knee.  
Those examinations were over eight or four years ago, 
respectively.  The most recent examination in January 2000 
showed no abnormality in testing the integrity of the 
anterior and posterior cruciate as well as medial and lateral 
collateral ligaments.  In summary, no instability or 
subluxation of the right knee has been shown since the 
January 1992 evaluation, over eight years ago; and the 
veteran has been treated and evaluated several times since 
then.  Accordingly, there is no basis on which a separate 
evaluation pursuant to Diagnostic Code 5257 may be assigned 
at this time.

Further, under Diagnostic Code 5259, symptoms due to the 
removal of the semilunar cartilage of either knee warrant a 
10 percent evaluation, which is the maximum schedular 
evaluation permitted under this code.  While current evidence 
shows mild degenerative arthritis of the right knee, and 
objective evidence of pain on movement directly associated 
with the arthritis, a separate disability under Diagnostic 
Code 5259, based on these symptoms would overcompensate the 
veteran for the actual impairment of his earning capacity and 
would constitute pyramiding.  38 C.F.R. § 4.14 (2000).  
Accordingly, a separate evaluation under Diagnostic Code 5259 
is not in order.  See, e.g., VAOPGPREC 9-98, (holding that 
limitation of motion is a relevant consideration under 
Diagnostic Code 5259, which requires the application of 
sections 4.40 and 4.45).

As the foregoing evidence is not clinically characteristic of 
right knee impairment showing favorable or unfavorable 
ankylosis (Diagnostic Code 5256), dislocation of the 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint (Diagnostic Code 5258), or 
malunion of the tibia and fibula with moderate knee or ankle 
disability (Diagnostic Code 5262), a higher rating pursuant 
to these codes is also not warranted.


ORDER

An evaluation in excess of 10 percent for residuals of a 
right knee injury is denied.  


REMAND

At his last VA examination in January 2000, as well as at 
earlier examinations, the veteran claimed that he was unable 
to sustain a job because of problems with his service-
connected right knee disability.  In this regard, the veteran 
appears to have raised the issues of entitlement an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) and a 
total disability rating based upon individual unemployability 
(TDIU) under 38 C.F.R. § 4.16(b), in connection with the 
claim for an increased rating for the service-connected right 
knee disability.  While the record reflects that the RO has 
adjudicated the claim for an increased schedular rating, as 
well as the issue of whether the veteran has met the 
extraschedular criteria under 38 C.F.R. § 3.321(b)(1), the 
information of record does not indicate that the RO has 
considered the issue of a TDIU, for the service-connected 
issue on appeal.

That notwithstanding, even if the RO did not address that 
issue, the Board may if the issue was raised in the context 
of an increased-rating claim, as it is a component of the 
increased-rating claim rather than a separate claim.  See VA 
O.G.C. Prec. Op. 6-96, slip op. at 12, 61 Fed. Reg. 66749 
(1996).  In light of the development requested below 
concerning the claim for an extraschedular rating for the 
service-connected right knee disability, and the fact that 
the veteran may be prejudiced by the Board's consideration of 
the TDIU issue in the first instance, Id. at 16 (citing 
Bernard v. Brown, 4 Vet. App. 384 (1993)), the Board 
determines that remand for consideration of the issues of 
entitlement to an extraschedular rating and a TDIU under 
38 C.F.R. § 4.16(a)-(b) is warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should inform the veteran and 
his representative of the elements of a 
claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1), as well as 
for a claim for a TDIU under 38 C.F.R. 
§ 4.16(a)-(b).  The RO should notify them 
of information, and lay or medical 
evidence needed to substantiate these 
claims, and permit the veteran the full 
opportunity to supplement the record as 
desired.  

2. The Board observes that recently 
enacted legislation has eliminated the 
requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in 
developing the facts pertinent his claim, 
and expanded the VA's duty to notify the 
veteran and his representative, if any, 
concerning the aspects of claim 
development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Veterans 
Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 104 
(2000).  Accordingly, on remand, the RO 
should ensure adherence to the new 
statutory provisions.

3.  After satisfying any necessary notice 
or development requirements, the RO 
should review the record and consider the 
veteran's claims of entitlement to an 
extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), and a total disability 
rating based on individual 
unemployability under 38 C.F.R. 
§ 4.16(a)-(b), for residuals of a right 
injury.  If the disposition of the claims 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should then be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

 

